PER CURIAM.
The appellant seeks review of an order of the agency which terminated her license to serve as a foster parent. On appeal, she argues that the agency failed to provide her with a clear point of entry into the administrative process. Appellee has filed a “petition for remand,” suggesting that it finds appellant’s argument to be well-tak*824en. Accordingly, we reverse and remand for further proceedings. See Stacey v. Department of Professional Regulation, Board of Nursing Home Administrators, 547 So.2d 241 (Fla. 1st DCA 1989).
REVERSED.
BOOTH, WEBSTER and LEWIS, JJ., concur.